Siguenza v Cemusa, Inc. (2015 NY Slip Op 02750)





Siguenza v Cemusa, Inc.


2015 NY Slip Op 02750


Decided on April 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2011-08062
 (Index No. 27215/09)

[*1]Jose Orellana Siguenza, appellant-respondent,
vCemusa, Inc., et al., respondents-appellants.


Stuart R. Lang, New York, N.Y., for appellant-respondent.
Molod Spitz & DeSantis, P.C., New York, N.Y. (Marcy Sonneborn and Salvatore J. DeSantis of counsel), for respondents-appellants.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Strauss, J.), entered July 11, 2011, as denied his motion for summary judgment on the issue of liability on the cause of action alleging a violation of Labor Law § 240(1), and the defendants cross-appeal, as limited by their brief, from so much of the same order as denied their cross motion for summary judgment dismissing the complaint.
ORDERED that the appeal and cross appeal are dismissed, without costs or disbursements.
The appeal and cross appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal and cross appeal from the order are brought up for review and have been considered on the companion appeal from the judgment (see CPLR 5501[a][1]; Siguenza v Cemusa, Inc., _____ AD3d _____, Appellate Division Docket No. 2014-02578 [decided herewith]).
DILLON, J.P., CHAMBERS, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court